Pottle, J.
1: Assignment of error upon a judgment overruling a demurrer to a plea can not properly be made in a motion for a new trial. McCranie v. Shipp, 10 Ga. App. 544.
2. The evidence was conflicting and authorized the verdict in the defendant’s favor. There was no error in the admission of evidence. In the light of the entire charge, the extracts therefrom upon which error is assigned are free from substantial error. No sufficient reason has been shown for reversing the judgment refusing a new trial.

Jiidgment affirmed.